Citation Nr: 0522413	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-20 134	)	DATE
	)
	)

On appeal from the
Education Center at the Department of Veterans Affairs 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $732.53, awarded under Chapter 30, Title 38, 
United States Code, for a period of enrollment from May 27, 
2000, to September 4, 2000, was properly created. 


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Administrative documentation contained in the education 
folder indicates that the veteran served on active duty from 
February 1996 to October 1999.  (The veteran's service record 
is not at issue for this appeal.)  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which found that 
the veteran was overpaid educational assistance benefits in 
the calculated amount of $732.53, and that this overpayment 
validly created an indebtedness on the part of the veteran.


FINDINGS OF FACT

1.  In December 1999, the veteran submitted an application 
for enrollment in a 1,000 hour professional licensing program 
at the Brenneker School of Massage, for courses held on a 
weekly basis for the period of January 3, 2000, to November 
29, 2000.
 
2.  In January 2000, after review of a certification of 
enrollment from the veteran's educational institution, VA 
awarded educational assistance benefits at full-time and 
three-quarter rates as applicable for her varying hours of 
enrollment for the period of January 3, 2000, to November 29, 
2000.

3.  In approximately October 2000, the veteran's educational 
institution provided an amended enrollment certification, 
indicating that she was enrolled for courses from January 3, 
2000, to July 7, 2000, and from September 5, 2000, to 
February 15, 2001, which included her withdrawal from courses 
for the period of July 8, 2000, to September 4, 2000; VA then 
adjusted the veteran's award in mid-November 2000 to reflect 
this change in enrollment.  

4.  VA's mid-November 2000 award adjustment resulted in an 
initial overpayment to the veteran of $1,535.13; via a 
$1,000.00 payment from the veteran plus the withholding of 
the remaining funds from educational benefits as approved for 
her  enrollment in courses in December 2000, January 2001, 
and February 2001, this debt was cleared; VA then issued a 
check to the veteran in the amount of $84.59, reflecting her 
remaining benefits for the month of February 2001 (after 
recoupment of the last of this initial overpayment amount).
5.  In January 2004, VA conducted a site visit to the 
veteran's educational institution, and a review of her 
transcripts revealed that she actually withdrew from courses 
for the period of May 27, 2000, to September 4, 2000; VA then 
retroactively terminated educational assistance benefits for 
that period in mid-January 2004, which ultimately resulted in 
another overpayment to the veteran of $732.53 (the amount now 
at issue in this appeal). 

6.  For the period of May 27, 2000, to September 4, 2000, 
there is no evidence of record to establish the veteran's 
return to active duty, or of any mitigating circumstances 
leading to her change in enrollment status for that time.    


CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
amount of $732.53, awarded under Chapter 30, Title 38, United 
States Code, for a period of enrollment from May 27, 2000, to 
September 4, 2000, was properly created.  38 U.S.C.A. §§  
3014, 3034, 3680(a), 3685 (West 2002); 38 C.F.R. §§ 21.4136, 
21.7070, 21.7135, 21.7136, 21.7139(a), 21.7140(c), 21.7144, 
21.7070 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  Effective 
November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA also issued 
regulations to implement the VCAA, now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Court, however, has held that the notice and duty to 
assist provisions of the VCAA do not apply to matters 
involving the overpayment of VA benefits, because the law 
governing overpayments has its own specific notice and 
assistance requirements.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  More importantly, the Board 
has determined that this is a matter in which the law, as 
opposed to the evidence, is dispositive of the issue.  The 
law simply does not provide that educational benefits can be 
paid for periods of training in which the claimant did not 
attend classes.  In cases such as this, where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
while the record before the Board does not reflect that the 
veteran was notified of the provisions of the VCAA, such 
notice is apparently not required under VA law. 

In any event, the Board observes that as to the indebtedness 
now at issue on appeal, the initial RO decision and the 
statement of the case notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons for which her claim was denied.  The Board notes 
further, that there is no reasonable possibility that any 
assistance from VA would aid the veteran in substantiating 
her claim because, as will be explained further below, 
current law prohibits the payment of VA educational 
assistance for periods after which the claimant withdrew from 
classes.  Thus, in light of all of the above, the Board 
therefore finds that no further action is necessary under the 
VCAA, and that the case is ready for appellate review.

Factual Background

In December 1999, the veteran submitted an application to 
participate in a program of education at the Brenneker School 
of Massage, to obtain a professional license in massage 
therapy.  She reported that the program required 1,000 hours 
of training, which she would undertake during the period of 
January 3, 2000, to November 29, 2000.  A December 1999 
enrollment certification from this school provided a weekly 
breakdown of hours for the program, and a school official 
advised that she would provide revisions at the end of each 
term with regard to the veteran's chosen elective courses.  

In January 2000, VA awarded educational assistance benefits 
at full-time and three-quarter rates as applicable for her 
varying hours of enrollment for the period of January 3, 
2000, to November 29, 2000.  

In approximately October 2000, however, the veteran's 
educational institution provided an amended enrollment 
certification, indicating that she withdrew from courses at 
her educational institution for the period of July 8, 2000, 
to September 4, 2000.  Thereafter, in mid-November 2000, VA 
adjusted the veteran's award to reflect this change in 
enrollment.  By that time, the veteran had received $5,643.66 
in benefits; with this modification, she was only entitled to 
$4,108.53 in benefits, which created an initial $1,535.13 
overpayment.  

VA audit records then indicate that in mid-December 2000, the 
veteran provided a $1,000.00 check to help reduce her initial 
overpayment to $535.13.  Thereafter, VA withheld $193.20 from 
her educational benefits for the period of December 1, 2000, 
to December 21, 2000, leaving a $341.93 overpayment amount.  
Then, for her enrollment period from January 2, 2001, to 
January 31, 2001, VA withheld another $245.76 in benefits to 
apply towards the overpayment, which left a residual 
overpayment amount of $96.17.  VA then recouped the remaining 
overpayment monies from veteran's educational award for her 
enrollment for the period of February 1, 2001, to February 
15, 2001, and then released the remaining educational funds 
for that period to her, in a check in the amount of $84.59.

In January 2004, however, VA conducted a site visit to the 
veteran's educational institution, and a review of her 
transcripts revealed that she actually withdrew from courses 
for the entire period of May 27, 2000, to September 4, 2000.  
Accordingly, in a mid-January 2004 notice to the veteran, VA 
retroactively terminated educational assistance benefits for 
that period, which ultimately resulted in another overpayment 
of $732.53.  

VA audit records show that as of the time of her termination 
of benefits in mid-January 2004 (for the period of May 27, 
2004, to September 4, 2000), the veteran had been paid 
$5,728.25 in educational assistance benefits for her entire 
program of education at the Brenneker School of Massage from 
January 3, 2000, to February 15, 2001.  In its March 2004 
statement of the case, VA explained to the veteran that it 
reached this total amount paid by adding the original amount 
paid out as of its mid-November 2000 award adjustment - 
$5,643.66 - to the $84.59 transmitted to the veteran by check 
in February 2001 (after it had recouped the last of the 
monies from her initial overpayment).  VA then noted that in 
light of the information received in January 2004 to reflect 
that the veteran had actually withdrawn from her courses as 
of May 27, 2000 (and not July 8, 2000 as previously 
reported), the amount that should have been paid out to her 
for her entire program of education was only supposed to have 
been $3,995.72.  Accordingly, VA found that the new 
overpayment amount, now at issue in this appeal, was $732.53 
($5,728.25 paid out minus $3,995.72 in benefits due to the 
veteran for the courses she actually completed at her school 
and minus the $1000 received from the veteran in December 
2000).  

The veteran now states that she did not receive any 
educational funds for the period she had withdrawn from 
courses (May 27, 2000, to September 4, 2000).

Applicable Law

The Board initially observes that the veteran has apparently 
already met the basic eligibility requirements for 
educational assistance benefits under Chapter 30, as she 
first entered on active duty as a member of the Armed Forces 
after June 30, 1985, served at least three years of 
continuous active duty, previously completed the requirements 
for a secondary school diploma, and was released from active 
duty for further service in a Reserve component of the Armed 
Forces after service on active duty characterized as 
honorable.  See 38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. 
§ 21.7042(a) (2004).  

An eligible veteran is entitled to a monthly benefit for 
periods of time during which she is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
See 38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 
(2004).  

VA will approve and will authorize payment of educational 
assistance for an individual's enrollment in any course or 
subject which a State approving agency has approved and which 
forms a part of a program of education as defined by 38 
C.F.R. § 21.7020(b)(23) (2004).  See also 38 U.S.C.A. §§ 
3002(3), 3014(a), 3452(c) (West 2002); 38 C.F.R. §§ 21.7120, 
21.7130 (2004).  A program of education, in pertinent part, 
is any unit course or subject or combination of courses or 
subjects, pursued at an educational institution. 38 C.F.R. § 
21.7020(b)(23).  An individual must be pursuing a program of 
education in order to receive payments.  38 C.F.R. § 
21.7140(c) (2004).  VA will pay educational assistance only 
after the education institution has certified the veteran's 
enrollment and VA has received from the individual a 
verification of the enrollment.  38 C.F.R. § 21.7140(c)(2) 
(2004).

VA will not pay benefits for a course from which the veteran 
withdraws or receives a nonpunitive grade unless: 1) the 
veteran withdraws because she is ordered to active duty; or 
2) there are mitigating circumstances, and the veteran 
submits a written description and supporting evidence of the 
circumstances to the VA within one year from the date the VA 
notifies her that she must submit the mitigating 
circumstances and evidence, or at a later date if the veteran 
is unable to show good cause as to why the one-year time 
limit should be extended.  See 38 U.S.C.A. §§ 3034, 3680(a) 
(West 2002); 38 C.F.R. §§ 21.4136(a), 21.7139(a) (2004).  

Examples of qualifying mitigating circumstances include: 
illness in the individual or her family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require her to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b) (2004).

Whenever VA determines that an overpayment has been made to 
an eligible person receiving educational assistance, the 
amount of such overpayment of educational assistance benefits 
paid to an eligible person constitutes a liability of that 
eligible person to the United States.  See 38 U.S.C.A. § 3685 
(West 2002); 38 C.F.R. § 21.7144 (2004).  

Analysis

The issue before the Board is whether the $732.53 overpayment 
that resulted from VA's reduction of the veteran's Chapter 30 
benefits was properly created.  The Board has thoroughly 
reviewed the veteran's contentions in conjunction with the 
facts of this case, as well as all applicable statutory and 
regulatory provisions.  Based upon this review, the Board 
concludes that VA properly reduced 
the benefits at issue, thereby resulting in the overpayment 
now of record.

In this case, the veteran is not challenging the actual 
amount of the overpayment at issue, nor is she challenging 
the date of the retroactive reduction of her educational 
assistance benefits for the enrollment period at issue.  See 
38 C.F.R. §§ 21.7135, 21.7136 (2004).  Rather, she only avers 
that she did not receive money for the enrollment period in 
question.  The Board also notes that she has not requested a 
waiver of overpayment of the amount at issue.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2004).  

The evidence confirms that the veteran was originally 
enrolled for the period of January 3, 2000, through November 
29, 2000.  When VA received information in October 2000 to 
reflect that she withdrew from the program for the period of 
July 8, 2000, to September 4, 2000, it undertook appropriate 
action to work with the veteran to eliminate the initial 
$1,535.13 that resulted from the necessary award adjustment 
at that time.  That mid-November 2000 award adjustment also 
extended the veteran's approved enrollment period to February 
15, 2001.  

VA's later January 2004 site visit, however, resulted in the 
discovery of new information indicating that the veteran 
actually withdrew from her courses beginning on May 27, 2000, 
instead of July 8, 2000.  Another award adjustment at that 
time created a $735.32 overpayment amount for the veteran's 
overall period enrollment at her school.  The Board finds 
that this overpayment amount appears to be properly 
calculated, in light of all of the information of record at 
this time.

The Board further observes that there is no evidence of 
record, however, to counter the need for the veteran's 
repayment of this $732.53.  There is no indication that she 
had to withdraw from her courses either because of a return 
to active duty or as the result of qualifying mitigating 
circumstances.  See 38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. 
§§ 21.4136(a), (b), 21.7139(a).    

Instead, the evidence of record only reflects that the 
veteran was, in fact, paid an amount of benefits that 
exceeded the amount necessary for her approved program of 
education, and that she was paid benefits for a particular 
period, May 27, 2000, to September 4, 2000, for which she 
should have received no benefits in light of her complete 
withdrawal from courses for that time for no qualifying 
reason under VA law.  The Board is aware of the veteran's 
insistence that she did not receive any funds for this 
period, but there is no evidence to that effect.  Moreover, 
this statement, first made in her February 2004 notice of 
disagreement to the $732.53 overpayment of benefits approved 
and issued in the year 2000, contradicts all of the evidence 
that is of record that indicates that she did receive these 
funds, and certainly at a point no later than the time of 
VA's initial mid-November 2000 adjustment to her educational 
award.        

The Board further notes that the Court has held that the 
presumption of regularity of the administrative process 
attends the official actions of governmental officials, 
including VA officials.  See Evans v. Brown, 9 Vet. App. 273, 
287 (1996); Ashley v. Derwinski, 2 Vet. App. 62 (1992); see 
also Woods v. Gober, 14 Vet. App. 214 (2000); Schoolman v. 
West, 12 Vet. App. 307 (1999) (a claimant's bare allegation 
that he did not receive a notice of a determination from VA, 
e.g., without proof that he previously notified VA of a 
change in address, will not serve to defeat the presumption 
of regularity).  On this basis, the Board finds that the 
presumption of regularity likewise applies to VA's 
transmission of monetary benefits, and as such, the veteran's 
statement alone that she did not receive any funds for the 
period of her withdrawal from May 27, 2000, to September 4, 
2000, when VA did not yet even have notice of the same, will 
not suffice to rebut the presumption that she did in fact 
receive funds for this period.

Therefore, the Board must conclude that the reduction of 
educational assistance benefits in this case was proper, as 
there are no statutory or regulatory provisions that allow 
the veteran to retain educational assistance benefits for 
courses that she did not attend.  Based upon all of the 
foregoing, the Board concludes that the overpayment of 
educational assistance benefits in the amount of $732.53, 
paid pursuant to Chapter 30, Title 38, United States Code, 
was properly created.   The law is clear that the purpose of 
the VA educational assistance programs is to provide for the 
pursuit of education, and in this case, the veteran received 
benefits for education that she did not pursue.  Accordingly, 
her appeal must be denied based upon a lack of legal 
entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that where the law is dispositive, the claim should 
be denied on the basis of the absence of legal merit).




ORDER

Because an overpayment of educational assistance benefits in 
the amount of $732.53, awarded under Chapter 30, Title 38, 
United States Code, for a period of enrollment from May 27, 
2000, to September 4, 2000, was properly created, the appeal 
is denied. 


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


